                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-585-RJC-DCK

 CARRA JANES PENEGAR, et al,                          )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 LIBERTY MUTUAL INSURANCE, et al.,                    )
                                                      )
                Defendants.                           )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 15) filed by Stephen Daniel Feldman, concerning Kim E.

Rinehart on December 7, 2020. Kim E. Rinehart seeks to appear as counsel pro hac vice for

Defendants Verisk Analytics, Inc. and ISO Claims. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 15) is GRANTED. Kim E. Rinehart

is hereby admitted pro hac vice to represent Defendants Verisk Analytics, Inc. and ISO Claims.



                                         Signed: December 7, 2020




      Case 3:20-cv-00585-RJC-DCK Document 16 Filed 12/07/20 Page 1 of 1
